Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 Dec 2020 has been entered.

Claim Status
	Applicant’s response filed 30 Dec 2020 amends claims 1, 8, and 17, thereby providing claims 1-20 pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US 2015/0092052) in view of Monroe (US 2003/0025599).
	For claim 1, Shin discloses a monitoring apparatus (Fig. 1) comprising: 
	a communication unit which receives streaming data and metadata of a video from each of a plurality of cameras ([0034]: the image monitoring system may include more surveillance cameras 100 that analyze one or more images and/or sound sources from the input images to determine whether an 
	a metadata analysis unit which analyzes the received metadata and extracts information about an event that occurred ([0053] The alarm information generator 160 generates alarm information about the abnormal image and/or the abnormal sound source with reference to the determination result of the determiner 140 and the generated metadata); 
	a video selection unit which selects a video containing an area in which the event occurred among the videos based on the extracted information about the event ([0035]: The display processing of the alarm information refers to processing, such as flickering or highlighting, performed on the image or the metadata displayed on the display apparatus 400.); and 
	wherein each of the event and the other event includes a motion event in which an object has a motion ([0041] image analysis refers to tracking to detect disappearance or appearance of an object in a screen, image tracking of an object similar to a particular image input by a user, sensing a motion of the object). 
	Shin does not expressly disclose a screen unit which displays in a split screen, only the selected video that contains the area in which the event occurred when the monitoring apparatus is operated, and wherein when another event occurs in a first video among the videos obtained by the cameras, the first video is added to the split screen, and when the event in a second video among the two or more videos ends, the second video is removed from the split screen.
Monroe teaches a screen unit which displays in a split screen ([0133] split screen display), only the selected video that contains the area in which the event occurred when the monitoring apparatus is operated ([0133] The resulting matrix shows only cameras that have activity, or perhaps have had activity in the last given amount of time), and 
wherein when another event occurs in a first video among the videos obtained by the cameras, the first video is added to the split screen ([0259] detection of motion may cause the user's video display screen to switch to the camera or cameras that detected motion), and 
when the event in a second video among the two or more videos ends, the second video is removed from the split screen ([0133]: e.g. display matrix shows only cameras that have activity).
	It would be obvious to combine the split screen teachings of Monroe with the teachings of Shin to provide an improved use of display area.

	For claim 3, Shin discloses wherein if the area in which the event occurred exists in plural numbers, the video selection unit selects a plurality of videos containing the areas in which the event occurred. 
	For claim 4, Shin discloses wherein the video selection unit synthesizes the videos in a specific arrangement ([0041]: the image analysis refers to tracking to detect disappearance or appearance of an object in a screen, image tracking of an object similar to a particular image input by a user, sensing a motion of the object, screen blackout, or the like, and if the image analysis result satisfies the preset generation condition, an abnormal image is detected to generate an event.) and transmits the synthesized videos to the screen unit ([0035]). 
	For claim 5, Shin discloses wherein the screen unit generates a split screen according to the specific arrangement ([0040]: screen division processing). 
	For claim 6, Shin discloses wherein when one of the videos is selected by a user, the screen unit displays only the video selected by the user ([0041]: image tracking of an object similar to a particular image input by a user). 
	For claim 8, Shin discloses a monitoring apparatus as discussed for claim 1; and
	a storage unit which stores the received streaming data and metadata of the videos (Fig. 4: e.g. S480). 
	For claim 9, Shin discloses wherein the videos are videos previously captured and stored in the storage unit (Fig. 4: e.g. S480).  
For claims 17 and 18 Shin discloses the claimed limitations as discussed for corresponding limitations in claims 1 and 8.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 10-16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US 2015/0092052) and Monroe (US 2003/0025599) in view of Tran (US 2014/0085501).
	For claim 7, while Shin does not, Tran teaches wherein if the area in which the event occurred changes over time, the video selection unit synthesizes a plurality of videos containing the area in which the event occurred in a time order and transmits the synthesized videos to the screen unit ([0411-0413]). It would be obvious to a person with ordinary skill in the art to combine the video teachings of Tran with the teachings of Shin to provide the predictable benefit of reducing video data storage and network bandwidth requirements of a distributed network video surveillance system that includes network communication paths between network video imaging devices and network video data stores
	For claim 10, while Shin does not, Tran teaches further comprising a video search unit which receives a search condition and retrieves videos matching the search condition as search results among the videos stored in the storage unit ([0411]). It would be obvious to a person with ordinary skill in the art to combine the video teachings of Tran with the teachings of Shin for the same reasons discussed for claim 7.
	For claim 11, while Shin does not, Tran teaches wherein the video selection unit selects the video containing the area in which the event occurred from the videos retrieved as the search results ([0413]). It would be obvious to a person with ordinary skill in the art to combine the video teachings of Tran with the teachings of Shin for the same reasons discussed for claim 7.
	For claim 12, while Shin does not, Tran teaches wherein if the area in which the event occurred exists in plural numbers, the video selection unit selects a plurality of videos containing the areas in which the event occurred ([0411]). It would be obvious to a person with ordinary skill in the art to combine the video teachings of Tran with the teachings of Shin for the same reasons discussed for claim 7.

	For claim 14, Shin discloses wherein the screen unit generates a split screen according to the specific arrangement ([0040]: screen division processing). It would be obvious to a person with ordinary skill in the art to combine the video teachings of Tran with the teachings of Shin for the same reasons discussed for claim 7.
	For claim 15, Shin discloses wherein when one of the videos is selected by a user, the screen unit displays only the video selected by the user ([0041]: image tracking of an object similar to a particular image input by a user). It would be obvious to a person with ordinary skill in the art to combine the video teachings of Tran with the teachings of Shin for the same reasons discussed for claim 7.
	For claim 16, while Shin does not, Tran teaches wherein if the area in which the event occurred changes over time, the video selection unit synthesizes a plurality of videos containing the area in which the event occurred in a time order and transmits the synthesized videos to the screen unit ([0412-413]). It would be obvious to a person with ordinary skill in the art to combine the video teachings of Tran with the teachings of Shin for the same reasons discussed for claim 7.
For claims 19 and 20, Shin and Tran disclose the claimed limitations as discussed for corresponding limitations in claims 10 and 15.

Response to Arguments
Applicant’s arguments with respect to amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Taxier; Karen et al.	US 20170070775 A1	METHODS AND SYSTEMS FOR COORDINATING HOME AUTOMATION ACTIVITY

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL MIKESKA whose telephone number is (571)272-3917.  The examiner can normally be reached on M-F: 6a - 2p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL R MIKESKA/Primary Examiner, Art Unit 2485